Citation Nr: 1210636	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD) prior to July 18, 2007, and entitlement to a disability rating in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1965 to March 1968, to include service in the Republic of Vietnam from November 1965 to November 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 10 percent disability rating, effective from June 24, 2004. 

The Veteran's claim was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In July 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In a subsequent June 2011 rating decision, the AMC increased the disability rating for the PTSD to 30 percent disabling, effective from July 18, 2007, the date of VA Medical Center (VAMC) treatment records.  As the award is not a complete grant of benefits on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The appeal has now been returned to the Board from the AMC for appellate disposition.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, sleep impairment, complaints of mild memory loss, and anxiety; GAF scores were consistently listed as 55, with one score of 60 and one score of 65 during the appeal period.  

2.  The Veteran's PTSD has never been manifested by an overall disability picture manifested by ooccupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

3.  The competent evidence of record demonstrates that the Veteran's service-connected PTSD is adequately compensated by the rating schedule.


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the criteria for a 30 percent disability rating, but no higher, for the PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for referral for a determination as to whether an increased disability rating for the service-connected PTSD on an extraschedular basis is warranted, have not been met.  38 C.F.R. § 3.321(b)(1) (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO sent the Veteran an initial duty-to-assist letter in July 2004.  This letter addressed the Veteran's underlying claim of service connection for PTSD.  The increased rating claim flows downstream from a February 2005 rating decision, which initially established service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) held, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91(2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

That notwithstanding, the RO sent another letter to the Veteran in June 2006, after service connection for PTSD was granted.  This letter provided notice as to how initial disability ratings and effective dates are assigned for all grants of service connection.  Then after the case was remanded in July 2010, the RO sent another duty to assist letter to the Veteran indicating what additional evidence was necessary to substantiate his claim for increase.  

With respect to VA's duty to assist, all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the Veteran's service treatment records (STRs), personnel records, VA treatment records, private treatment records, and VA examinations.  The Veteran's Virtual VA claims file has also been reviewed and considered in forming this decision. 

Under VA's governing regulations, the Board is obligated to make reasonable efforts to assist a Veteran in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency, such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  However, in this case, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding VA or SSA records that are pertinent to his claim for benefits.  Accordingly, there is no obligation to obtain any additional federal records. 

The Veteran has also been afforded formal VA examinations to evaluate the nature, extent and severity of his service-connected PTSD.  He has not specifically contended that the manifestations of that disorder have worsened since his most recent examination.  Thus, a remand is not required solely due to the passage of time since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, the examination reports are adequate for rating purposes.  The reports contain a review of the Veteran's subjective history, as well as details of pertinent objective findings.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002). 

There has also been compliance with its July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a notice letter, asking him the names and addresses of his current medical providers.  The letter was sent in July 2010, and the Veteran did not respond to the letter.  The remand also included obtaining the Veteran's recent VAMC treatment records.  All records dated since July 2007 were obtained by the AMC and added to the claims file.  Finally, the remand directed the AMC to schedule the Veteran for another VA examination.  The examination took place in August 2010, and it is adequate for rating purposes.  The AMC then readjudicated the Veteran's claim in a June 2011 Supplemental Statement of the Case (SSOC).  Thus, there has been compliance with its July 2010 remand.  Id.  

Based on the foregoing, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal. 


II. Initial Increased Schedular Rating

The credibility and weight of all evidence, including the medical evidence, must be assessed to determine its probative value.  The Board must account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks an increased rating for the service-connected PTSD, which is rated as 10 percent disability prior to July 18, 2007, and rated as 30 percent disability thereafter.

At the outset, the Veteran's claim of entitlement to a higher rating is an appeal from the initial assignment of a disability rating.  As such, the claim requires consideration of the entire time period involved.  See Fenderson, 12 Vet. App. 119, 126 (1999).  Additionally, consideration is given to whether staged ratings are warranted to compensate the Veteran for times since the date of his claim when his disability may have been more severe than at other times.  Id.  In this case, however, staged ratings are not appropriate as the pertinent evidence of record does not show distinct time periods since the date of the claim when the Veteran's PTSD manifested symptoms that would warrant different ratings.  Id.   

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011). 

Throughout the pendency of this appeal, the Veteran's PTSD has been rated under Diagnostic Code 9411, which refers to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130. 

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.   

In assessing the evidence of record, the Board has considered the Veteran's Global Assessment of Functioning (GAF) scores.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Throughout the appeal, the Veteran's GAF scores have ranged from 55 to 65.  According to the DSM-IV, a GAF score in the range of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 44-47.  A GAF score in the range of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Applying the above criteria to the facts of the case, the Veteran's overall PTSD symptoms warrant a 30 percent rating since the effective date of service connection.  Thus, a 30 percent rating, but no higher, will be applied to the entire appeal period.  38 C.F.R. § 4.130, DC 9411.

Regarding the 10 percent disability rating that is currently in effect prior to July 18, 2007, the only pertinent evidence of record dated prior to July 18, 2007, is a January 2005 VA psychiatric examination and a VA initial outpatient psychiatric assessment from June 2004.  

The June 2004 psychiatric assessment notes that the Veteran reported becoming more irritable and angry since seeing Vietnam movies many months ago.  The Veteran reported that since seeing this Vietnam War movie six months earlier, he has become more anxious, irritable, easily enraged, with some depressive symptoms which were helped somewhat by xanax.  The Veteran reported insomnia, intrusive thoughts, nightmares, and depressive symptoms.  The Veteran denied suicidal or homicidal ideation.  He denied a history of manic and psychotic symptoms.  He reported that his disability affected his ability to work and interact with staff, and customers at Home Depot, but did not indicate how this was so.  His employment history included being a plumber for years, and working at Home Depot for the last 15 years.  He was doing ok at work, and reported it had become less stressful in recent years.  Mental status examination noted that the Veteran was tense, but was cooperative, likable and responsible.  Mood was sad and anxious.  Affect was congruent.  Speech was normal with regard to rate and rhythm.  Thought process was logical and coherent, organized and goal directed.  The Veteran was alert and oriented in all spheres.  The diagnosis was PTSD and depressive disorder, nos.  Global Assessment of Functioning (GAF) was noted to be 55.  

At the January 2005 examination, the Veteran reported feelings of worthlessness and apathy.  The Veteran was taking Celexa for depressive symptoms.  The VA examiner, following a memory test, determined that the Veteran had short-term memory problems.  The Veteran stated that he uses a list to remember his daily activities.  The Veteran's affect was depressed.  His mood was lethargic.  The Veteran described having lost interest in many activities.  He stated that he does not care what happens anymore.  He indicated that he feels distant and detached from some people, but he also feels close to other people.  The Veteran reported that he cannot fall asleep easily, and he can only stay asleep if it is dark and quiet.  The Veteran also described being hypervigilant and experiencing flashbacks.  The Veteran reported that working helps him avoid memories of the war.  He also reported that he has lost interest in many activities.  He reports that he has less anger outburst as a result of the medication, but still has a hard time with concentration.  The Veteran was reportedly able to tolerate the crowds at the Home Depot and was not threatened by the volume of people in the store.  The diagnosis was PTSD and depressive disorder.  The Global Assessment of Functioning (GAF) was 65.  The examiner specifically noted that the Veteran was able to successfully sustain his employment with no significant impairment noted in terms of his PTSD symptoms affecting his employment.  The examiner also noted, however, that the Veteran's symptoms of depressed mood contributed to feelings of worthlessness and some apathy which may interfere with his enthusiasm to work.  

Thus, based on this evidence, the Veteran's overall PTSD symptoms warrant a 30 percent rating prior to July 18, 2007.  During this period, the medical evidence, combined with the Veteran's subjective reports of his PTSD symptoms, indicates that the Veteran's PTSD symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is assigned for the service-connected PTSD prior to July 18, 2007.  Id. 

At no time during the appeal period, however, have the criteria for the assignment of a disability in excess of 30 percent been warranted for the service-connected PTSD.  Specifically, at the January 2005 VA examination, as previously mentioned, the Veteran had some evidence of short-term memory impairment, but no evidence of long-term memory impairment.  His affect was depressed and his speech was spontaneous.  He reported that he was currently employed at Home Depot, and the crowds of people at work do not bother him.  Although the Veteran indicated that he felt distant and detached from some people, he also described feeling close to other people.  The Veteran was not suicidal or homicidal.  The VA examiner determined that the Veteran did not have any thought process or communication difficulties.  The examiner assigned a GAF score of 65.  In addition, the examiner specifically noted that the Veteran's PTSD did not interfere with the Veteran's ability to successfully sustain employment.

In addition, the psychiatric assessment of June 2004 describes similar symptoms.  The Veteran's symptoms were helped with medication.  The Veteran was able to tolerate employment, was not manic or psychotic, and had no more than a possible occasional panic attack.  

Outpatient psychiatric treatment records beginning in July 2007 and dated through May 2010 show Global Assessment of Functioning (GAF) scores consistently listed as 55.  These records also show that the Veteran continued to work at Home Depot and that he pushes himself to work peacefully with difficult customers.  Despite the slightly lower Global Assessment of Functioning (GAF) scores of 55, the Veteran reportedly was doing better with medication, with better sleep and less depressive symptoms.  The Veteran's symptoms of anger and frustration continued.  

In 2008, the Veteran appeared to be coping ok, although he continued to be anxious and depressed.  He had a fairly good medical response to medications.  A February 2009 record notes that the Veteran's insight and judgment were good, but his mood was sad.  Still, though, there were no reports of homicidal or suicidal ideation.  The Veteran was reportedly working hard at maintaining control of his temper, and his work at Home Depot was going ok.  The remainder of the outpatient records dated through May 2010 note that the Veteran continued to work at Home Depot, and maintained good medical response with medication.  He appeared calm.

In August 2010, the Veteran was afforded another VA psychiatric examination.  At the examination, the Veteran reported that he continued to take anti-anxiety and anti-depressive medications.  He remained employed.  There was no evidence of mania or hypomania.  The Veteran reported having several good friends.  On examination, the Veteran was clean, neatly groomed and appropriately dressed.  Speech was unremarkable, spontaneous, clear and coherent.  He was cooperative, friendly and attentive.  His mood was depressed and nervous.  His affect was normal.  He was oriented in all spheres.  Thought process and content were unremarkable.  His impulse control was fair, but the Veteran had no episodes of violence.  His speech and thought processes were unremarkable.  Regarding his judgment, the Veteran understood the outcome of his behavior.  There was no evidence of marked memory loss.  The examiner stated that the Veteran's reported "panic attacks" were more consistent with hypervigilance.  The examiner determined that the Veteran had "mild" hypervigilance and irritability.  Additionally, the examiner noted that the Veteran had chronic sleep impairment and that as a result, his energy was poor.  The Veteran's other PTSD symptoms included anger and irritability, but the Veteran reported that medication was making that better.  The Veteran also had chronic, mild startle response and tries to avoid thoughts, feelings or conversations associated with Vietnam.

The report noted that the Veteran had remained married to his second wife for the past 17 years and reported that they got along; although he did not have much contact with his children, indicating that they only contact him when they want money.  The examiner assigned a GAF score of 60.  The examiner concluded that the Veteran did not have reduced reliability and productivity due to his PTSD symptoms.  However, the Veteran did have occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD symptoms.  The examiner also indicated that there were no apparent, significant changes in the Veteran's occupational and social functioning since the last VA examination in 2005.  As support for this opinion, the examiner reasoned that the Veteran continues to function well at work.  He has a good marriage.  He has loving feelings for his children and grandchildren.  He has several friends.

As previously mentioned, throughout the appeal, the Veteran's GAF scores have ranged from 55 to 65, which demonstrates mild to moderate PTSD symptoms.  See DSM-IV at 44-47.  

Thus, the evidence of record establishes that the Veteran's PTSD causes occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although he is generally able to function satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as anxiety, sleep impairment, avoidant behavior, increased startle reaction, occasional panic some minor short term memory loss and depressed mood.  

However, the evidence has never shown that the Veteran's PTSD symptoms warrant the assignment of the next higher, 50 percent rating.  In this regard, occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships has never been demonstrated.  The Veteran has remained married to the same woman for nearly two decades and has a good relationship with her.  The Veteran has maintained employment in the same capacity for several years.  Although it may be difficult to control his anger and frustration toward some customers, he admittedly is able to do so.  One examiner indicated that the Veteran's depressed mood may affect the Veteran's level of enthusiasm at work, but the record clearly reflects that the Veteran is able to successfully maintain employment.  The Veteran also reports that he has many friends, and is capable of loving relationships, despite his PTSD symptoms.  In sum, the overall disability picture does not more nearly approximate the criteria for the assignment of a rating in excess of 30 percent at any time since the effective date of service connection.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Significantly, the Veteran's psychiatric symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Veteran's lay testimony concerning the severity of his PTSD is supported by the findings on examination and outpatient treatment records, and supports the assignment of a 30 percent rating since the effective date of service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

In sum, the schedular criteria for a disability rating of 30 percent, but no higher, for the Veteran's service-connected PTSD, have been met since the effective date of service connection.  The preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the service-connected PTSD at any time during the appeal period.  Thus, an initial 30 percent rating is assigned since the effective date of service connection, and a claim of entitlement to an initial disability rating higher than 30 percent for his PTSD is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53. 

III. Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2011). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating of 30 percent for the Veteran's PTSD fully addresses his symptoms, which include mainly anxiety, depressed mood, and chronic sleep impairment,  referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  The evidence of record does not establish, and the Veteran does not contend, that his PTSD prevents him from being employed or that his PTSD has required frequent hospitalizations.  Thus, there is no evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

	(CONTINUED ON NEXT PAGE)








ORDER

An initial disability rating of 30 percent for the Veteran's service-connected PTSD is granted, effective from the effective date of service connection, subject to the statutory and regulatory provisions governing the payment of monetary benefits; a rating in excess of 30 percent at any time during the period covered by this appeal is denied.  




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


